52 F.3d 325NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
The GILLETTE COMPANY, Plaintiff-Appellant,v.Douglas B. ROBERTS;  Thomas M. Hoatlin, Defendants-Appellees.
No. 94-2022.
United States Court of Appeals, Sixth Circuit.
April 19, 1995.
ORDER

1
The plaintiff appeals the dismissal of its action to enjoin Michigan officials from the collection of certain taxes assessed for the years 1976 through 1981.  Now before the court is the plaintiff's motion to take judicial notice of matters which render the appeal moot, the defendants' response, and the plaintiff's reply.  Having been advised that the taxes in question have been collected, the court concludes the matter is moot.


2
Therefore, the district court's judgment is VACATED.  This appeal is REMANDED to the district court which is instructed to dismiss the complaint as moot.  United States v. Munsingwear, Inc., 340 U.S. 36 (1950).